 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   CHARLES WRIGHT,                       No. 2:19-cv-00591 WBS CKD
13               Plaintiff,

14        v.                               MEMORANDUM AND ORDER RE:
                                           MOTION TO SUBSTITUTE
15   USAA SAVINGS BANK and USAA            PLAINTIFF
     FEDERAL SAVINGS BANK,
16
                 Defendants.
17

18
                                  ----oo0oo----
19
               Plaintiff Charles Wright brought this action against
20
     defendants USAA Savings Bank and USAA Federal Savings Bank
21
     alleging violations of the Rosenthal Fair Debt Collection
22
     Practices Act, Cal. Civ. Code § 1788, et seq., and the Telephone
23
     Consumer Protection Act (TCPA), 47 U.S.C. § 227, et seq.     Wright
24
     died shortly thereafter.   Defendants then filed a Notice of
25
     Suggestion of Death of Plaintiff.     (Docket No. 12.)   Before the
26
     court is plaintiff’s motion to substitute Vanessa Wright,
27
     plaintiff’s wife and representative of plaintiff’s estate (id.),
28
                                       1
 1   as plaintiff.   (Docket No. 18.)
 2             I.    Legal Standard
 3             Federal law governs a motion for substitution following
 4   a party’s death.1   See In re Irwin, 338 B.R. 839, 849 (E.D. Cal.
 5   2006) (citing Servidone Constr. Corp. v. Levine, 156 F.3d 414,
 6   416 (2d Cir. 1998) (“The Federal rules, rather than state-law
 7   principles, govern the procedure for substitution following a
 8   party's death, even where the court must apply state substantive
 9   law.”); 7C Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,
10   Federal Practice and Procedure § 1952, at 526 (2d ed. 1986) (“In
11   a federal question case, federal law and federal decisions,
12   rather than state law, determine whether the action survives the
13   death of a party.”)); see also Sharp v. Ally Financial, Inc., 328
14   F. Supp. 3d 81, 88 (W.D.N.Y 2018) (applying federal law to
15   evaluate party substitution in TCPA action).   Rule 25(a)(1) of
16
          1    Defendants argue that plaintiff must comply with both
17
     federal and state law. For that proposition, defendants cite
18   only McKinney v. Singh, No. 1:14-CV-938 AWI GSA (PC), 2015 U.S.
     Dist. LEXIS 115692. McKinney arose under 42 U.S.C. § 1983.
19   McKinney v. Singh, No. 1:14-CV-938 AWI GSA (PC), 2015 U.S. Dist.
     LEXIS 76036, at *1. Courts apply state law to motions for
20   substitution in § 1983 cases because “the law of the forum state
     determines whether a section 1983 action survives or is
21
     extinguished upon the death of a party.” Savoy v. Schlachter,
22   No. 2:13-CV-00014 JAM AC, 2014 WL 3689365, at *1 (E.D. Cal. July
     24, 2014). Further, a plaintiff bringing a survival action under
23   § 1983 “bears the burden of demonstrating that a particular
     state’s law authorizes a survival action and that the plaintiff
24   meets that state’s requirements for bringing a survival action.”
     Hayes v. Cty. of San Diego, 736 F.3d 1223, 1229 (9th Cir. 2013);
25   see also McKinney, 2015 U.S. Dist. LEXIS 76036 at *2-3 (“Survival
26   actions are permitted under § 1983 if authorized by applicable
     state law.”). By contrast, this court is not aware of any case
27   applying state law to federal actions that do not allege § 1983
     claims. Because this action does not arise under § 1983, state
28   law requirements to substitute a plaintiff do not apply here.
                                     2
 1   the Federal Rules of Civil Procedure provides that “[i]f a party
 2   dies and the claim is not extinguished, the Court may order
 3   substitution of the proper party.”         F.R.C.P. 25(a)(1).   “A motion
 4   for substitution may be made by any party or by the decedent’s
 5   successor or representative.”        Id.   To avoid dismissal, such a
 6   motion must be made within 90 days after service of a statement
 7   noting the death.     Id.     In deciding a motion to substitute under
 8   Rule 25(a)(1), the court therefore must consider whether: (1) the
 9   claims pled are extinguished; (2) the person being substituted is
10   a proper party; (3) the motion is timely.         Id.; Savoy, No. 2:13-
11   CV-00014 JAM AC, 2014 WL 3689365, at *1.         If Rule 25(a)(1) is
12   met, “[t]he substituted party steps into the same position as
13   [the] original party.”        Hilao v. Estate of Marcos, 103 F.3d 762,
14   766 (9th Cir. 1996).
15                Defendants do not contest that plaintiff’s motion to
16   substitute satisfies each of the federal law requirements above.
17   (See Docket No. 21.)        Defendants contest only that plaintiff’s
18   motion to substitute fails to comply with state law requirements
19   (id.), which do not apply here.        The court therefore finds that
20   plaintiff’s motion complies with Rule 25(a).
21                IT IS THEREFORE ORDERED that plaintiff’s Motion to
22   Substitute Plaintiff (Docket No. 18) be, and the same hereby is,
23   GRANTED.
24   Dated:     November 27, 2019
25

26

27

28
                                           3
